Case 8:19-cv-02440-MSS-TGW Document 13 Filed 03/10/20 Page 1 of 1 PageID 59



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


  JASON RIVERA,

         Plaintiff,

 v.                                                   CASE NO.: 8:19-cv-02440-MSS-TGW

  FIRST PREMIER BANK,

         Defendant.

                                        /

             NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

                Pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(i), the Plaintiff, Jason

Rivera, by and through his undersigned counsel, hereby gives notice that the above-captioned

action is voluntarily dismissed, without prejudice.


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been filed via

the Court’s CM/ECF system on March 10, 2020, which will serve an electronic copy upon all

parties of record.

                                             Respectfully submitted,

                                             /s/ Amanda J. Allen, Esq.____________________
                                             Amanda J. Allen, Esquire
                                             Florida Bar No. 0098228
                                             THE CONSUMER PROTECTION FIRM, PLLC
                                             4030 Henderson Boulevard
                                             Tampa, FL 33629
                                             Tele: (813) 500-1500
                                             Fax: (813) 435-2369
                                             Amanda@TheConsumerProtectionFirm.com
                                             Shenia@TheConsumerProtectionFirim.com.
                                             Attorney for Plaintiff
